Citation Nr: 1301007	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  11-05 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection tinnitus.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied entitlement to the benefits sought on appeal.  

The issue of entitlement to service connection for a foot/ankle disability has been potentially raised by the record in the Veteran's VA Form 9, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran claims that service connection is warranted for bilateral hearing loss, tinnitus, and a low back disability because they were incurred in service.  In his VA Form 9, the Veteran stated that his hearing loss, tinnitus, and low back disability began during service and have progressively gotten worse since then.  He stated that he continues to have ringing in his ears every day and that he has to wear hearing aids to hear.  Regarding his back, he stated that he fell off of a moving tank.  

In a June 2009 statement, the Veteran stated that while on field maneuver on the firing range in Ft. Lewis, Washington, his squad was mounted on an M-1 tank.  While traveling, the driver accidentally jerked the gun turret knocking one soldier to the ground.  It somehow caused the Veteran to twist his back and he suffered pain for a few days.  He eventually saw a medic and was given some pain pills.  In the summer of 1970 he was placed in traction for one week in a hospital.  The Veteran further stated that his military occupational specialty (MOS) was that of rifleman in the infantry.  He stated that he was also a gunner of the rocket launcher for the platoon.  He feels that the constant blast from the rocket launcher and other weapons caused difficulty and ringing in the ears.

The record reflects that the Veteran's service treatment records were destroyed in the fire at the National Personnel Records Center (NPRC) in 1973.  In cases such as this, where the veteran's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  See Russo v. Brown, 9 Vet. App. 46, 31 (1996).  

The Veteran's DD-214 shows that his MOS was Infantry Regiment.  Under remarks it notes that the related civilian occupation was light weapons infantryman.  As such, the Board finds that it would have been consistent with the circumstances of the Veteran's service for him to have been exposed to noise while in service.  See 38 U.S.C.A. § 1154.  

The Board acknowledges that the service treatment records are unavailable and therefore, there is no evidence that the Veteran had hearing loss, tinnitus or a back disability while on active duty.  However, the Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge such as experiencing noise exposure and/or decreased hearing acuity, experiencing ringing in the ears, and falling off of a tank and/or twisting his back during service.  The Board finds that the Veteran is similarly is competent to report having experienced diminished or decreased hearing acuity and tinnitus since service, as well as continuous worsening back symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6. Vet. App. 465 (1994).  

Moreover, the Board notes that the absence of evidence of hearing loss and tinnitus during service is not, in and of itself, fatal to these claims.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability according to the threshold minimum requirements of 38 C.F.R. § 3.385 and a medically sound basis for attributing this disability to service, rather than to intercurrent causes, may serve as a basis for granting service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  See also 38 C.F.R. § 3.303(d) (indicating service connection is permissible for disability initially diagnosed after service, if the evidence, including that pertinent to service, shows the disability was incurred in service).

In this case there is VA medical evidence from May 2010 showing that the Veteran currently has bilateral moderate to severe sensorineural hearing loss and there is private medical evidence of a current diagnosis of a low back disability.  Specifically, a February 2010 private operative report notes that the Veteran had a diagnosis of L5-S1 degenerative disc disease, disc herniation and stenosis, and L2-L3 stenosis.  Although there is no medical evidence of a diagnosis of tinnitus, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

In light of the type of duties and responsibilities the Veteran had in service, including as reflected by his MOS, his competent report of continuous hearing loss, tinnitus, and back problems since service, and the current diagnoses of hearing loss and a back disability, as well as the Veteran's report of tinnitus, the Board finds that VA examinations and opinions are necessary in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Board also notes that in October 2009, a formal finding of unavailability of the Veteran's service treatment records was made.  It was noted that the RO had sent the Veteran a May 2009 letter requesting his service treatment records and there was no response.  Also noted was that a PIES response dated in September 2009 showed that the service treatment records are presumed to have been destroyed in a fire at a records storage facility in 1973.  Then, a 30 day letter dated in September 2009 was sent to the Veteran, requesting the service treatment records and sending him the national Archives Form 13055.  The Veteran completed and returned the National Archives Form 13055 in September 2009; however, the information provided was found insufficient to obtain further evidence.  Finally, the file cabinet was checked just in case the service treatment records were accidentally drop-filed.

The Board notes that the Veteran's DD-214 indicates that the Veteran was released from active military service and transferred to Army Reserve to complete eight years of service under the Universal Military Training and Service Act.  Further, a September 1955 letter from Headquarters, California Military District, Presidio of San Francisco, California, notes that the Veteran's military records were recently received by this headquarters upon completion of his period of active honorable service.  It does not appear that a records request for the Veteran's service treatment records was made with his U.S. Army Reserve component or with Headquarters, California Military District, Presidio of San Francisco, California.  Therefore, such requests can be made on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran's Army Reserve Component; Headquarters, California Military District, Presidio of San Francisco, California; and any other appropriate facility or records depository in order to obtain any outstanding service treatment records and associate them with the claims file.  All efforts to obtain these records should be documented and any negative responses should be recorded in the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

2.  Obtain copies of all outstanding VA treatment records from the VA Central California Health Care System.  (The only VA treatment record currently in the claims file is from May 27, 2010, so treatment records before and after that date should be obtained.)

3.  The Veteran should be afforded a VA audio examination in order to determine the nature and etiology of any currently present bilateral hearing loss and tinnitus.  For the purposes of the examination, the examiner is to presume that the Veteran was exposed to excessive noise during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's post-service VA medical records and statements, and provide an opinion on the following: 

(i) Is any current hearing loss at least as likely as not (50 percent probability or greater) caused by or related to in-service noise exposure.  

(ii) Is any current tinnitus at least as likely as not (50 percent probability or greater) caused by or related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  

The examiner must provide a rationale for the opinions expressed.  

The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided. 

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

4.  The Veteran should be afforded a VA orthopedic examination in order to determine the nature and etiology of any currently present back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the post-service medical records and the lay statements and assertions.

The examiner should identify any currently present back disability and state whether it is at least as likely as not (50 percent probability or greater) caused by or related to active service, to include the Veteran's claimed injury while riding on a tank. 

The examiner must provide a rationale for the stated opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided. 

5.  Once the above actions have been completed, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

